       Case 1:18-cv-11250-WGY Document 66 Filed 11/20/18 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



CELLINFO, LLC,

                       Plaintiff,

               V.

                                                            Civil Action No. 18-cv-l 1250-WGY
AMERICAN TOWER CORPORATION,
AMERICAN TOWER LLC, AMERICAN TOWER
DO BRASIL - CESSAO DEINFRAESTRUTURAS
LTDA, and ATC IP LLC,
                       Defendants.




                rrR0P0DED4*STIPULATED
                   \ovm               PRELIMINARY INJUNCTION


       Upon stipulation by Plaintiff Celllnfo, LLC ("Celllnfo") and Defendants American

Tower Corporation, American Tower LLC, American Tower Do Brasil -                         Cessao de

Infraestruturas LTDA, and ATC IP LLC (together, "ATC") (collectively, "the Parties"), it is

hereby ORDERED THAT;

       Defendants cease any and all development, utilization, deployment, and/or user access to

(1) the ATC platform that ATC has, now or at any time, referred to as "Tower Analytics,"

(including all of its modules), and (2) any internal software module(s), which use methods

alleged by Celllnfo to be confidential, and which provide identification of and solutions to the

problems of RAN Sharing, customers not paying, and customers outside of wind loading

contractual provisions.

       This Injunction shall remain in effect until an arbitration panel has made a decision

concerninga request from Celllnfo for preliminary relief. In the event that Celllnfo does not file

a demand for arbitration within thirty (30) days of entry of the order in district court, or in that no
       Case 1:18-cv-11250-WGY Document 66 Filed 11/20/18 Page 2 of 2




request for preliminary relief is made within sixty (60) days of filing a demand for arbitration,

the Injunction expires.

       Accordingly, all contemplated discovery is suspended, pending arbitration, and the

hearing scheduled for January 22, 2019, is moot.



SIGNED this               day at                            . 2018
                                                                     United States          ge
